Citation Nr: 0411327	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for status postoperative 
decompression of L1-L2 and L5-S1, evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1967 to December 
1974 and from September 1980 to October 1984.  The veteran has 
other periods of service not yet verified by the RO.

In his substantive appeal (VA Form 9), received in July 2002, the 
veteran stated that his back disability causes him to be unable to 
pursue gainful employment.  The Board views this statement as a 
request for a total rating based on individual unemployability by 
reason of service-connected disability.  This issue has not been 
developed and is not ripe for review by the Board.  It is referred 
to the RO for further action.  


REMAND

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.   

A review of the record reveals that while the RO informed the 
veteran of the requirements of VCAA in a June 2001 letter, the 
July 2002 statement of the case did not provide him with the law 
and regulations addressing VCAA.

This file was transferred to the Board's control in September 
2002.  Effective September 23, 2002, and again on September 26, 
2003, the schedular criteria for evaluating disability of the 
spine was revised.  Because the file was not in the possession of 
the RO, the veteran has not been examined under the revised rating 
criteria, nor has he been provided with notice of the revised 
regulation.

Subsequent to transfer of the claims folder to the Board, the 
veteran submitted additional evidence regarding his back to the 
Board, with a waiver of consideration of this evidence by the RO.  
However, a review of this evidence reflects that the veteran 
underwent surgery on his back in June 2003 at the East Cooper 
Medical Center.  The complete records including pre- and post- 
surgical treatment should be obtained and associated with the 
claims folder.

In view of the foregoing, the case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).  Compliance 
requires that the veteran be notified of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim. The RO must indicate 
which portion of that information and evidence, if any, is to be 
provided by the claimant, and which portion, if any, the Secretary 
will attempt to obtain on behalf of the claimant.  After the 
veteran and his representative have been given notice as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, (see also 
Quartuccio, supra), they should be given the opportunity to 
respond.

2.  The RO should attempt to verify, through official channels, 
the veteran's periods of military service.

3.  The RO should contact the veteran and inquire whether he is in 
receipt of Social Security Administration disability benefits.  If 
the response is affirmative, the RO should obtain from the Social 
Security Administration the records pertinent to the appellant's 
claim for Social Security disability benefits as well as the 
medical records relied upon concerning that claim.

4.  The RO should contact the veteran and obtain the names and 
addresses of all medical care providers, VA and non-VA, who 
treated the veteran for his lumbar spine disorder since June 2002.  
Of particular interest would be the records associated with the 
June 2003 surgery, as well as pre- and post- hospitalization 
records regarding that surgery.  After the veteran has signed the 
appropriate releases, those records should be obtained and 
associated with the claims folder.  All attempts to procure 
records should be documented in the file.  If the RO cannot obtain 
records identified by the veteran, a written notation to that 
effect should be placed in the file.  The veteran and his 
representative are to be notified of unsuccessful efforts in this 
regard.

5.  The RO must advise the veteran of the changes made under 
Diagnostic Code 38 C.F.R. § 4.71a, for evaluating musculoskeletal 
system disorders of the spine, which became effective September 
23, 2002 and September 26, 2003. 

6.  The RO should make arrangements for the veteran to undergo an 
orthopedic examination to determine the nature and extent of 
disability of his service-connected lumbosacral spine disorder.  
All indicated tests and studies are to be performed.  Prior to the 
examination, the claims folder must be made available to the 
physician for review of the case.  A notation to the effect that 
this record review took place should be included in the report of 
the examiner.  In addition, prior to the examination, the 
physician must be provided with a copy of the old and revised 
criteria of 38 C.F.R. § 4.71a.  

The report must include range of motion studies for the back with 
notations as to the degree of motion at which the veteran 
experiences pain, if any.  The examiner should identify and 
completely describe any other current symptomatology, including 
any functional loss of the back due to more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
The physician should inquire as to whether the veteran experiences 
flare-ups.  If so, he or she should describe, to the extent 
possible, any additional functional loss or limitation of motion 
during such flare-ups.  The examiner should indicate whether the 
lumbar spine pathology is best described as being:

a.  With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease resulting in unfavorable 
ankylosis of the entire spine; or 

b.  Results in unfavorable ankylosis of the entire thoracolumbar 
spine; or 

c.  Results in unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.   

The physician should also note whether the lumbar spine impairment 
causes:

1)  Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; or 

2)  Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months. 

The physician is to provide adequate support for any opinion 
rendered.

7.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

8.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and representative, 
if any, should be furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





